Citation Nr: 0931216	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  08-00 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 until 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2006 and July 2008 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO), in Detroit, Michigan, which denied the 
above claims.

In June 2009, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
claimed stressor regarding his PTSD claim has been verified.  

2.  The medical evidence of record does not show that the 
Veteran has right ear hearing loss under VA standards; nor 
that his left ear hearing loss is related to his active 
military service.  

3.  The evidence of record does not show that the Veteran has 
tinnitus related to his active military service.  





CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309 (2008).

2.  The criteria for the establishment of bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2008).

3.  The criteria for the establishment of service connection 
for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran; one letter in February 2005, regarding 
his PTSD claim, and one in May 2008, in regards to his 
bilateral hearing loss and tinnitus claims, that fully 
addressed all three notice elements and were sent prior to 
the initial RO decisions in these matters.  The letters 
informed him of what evidence was required to substantiate 
the respective claims and of his and VA's respective duties 
for obtaining evidence.  The letters informed him that his 
service connection claims must be supported by evidence 
indicating a current disability, evidence that the injury or 
disease was incurred or aggravated during service, and 
medical evidence of a nexus between the current disability 
and the in-service injury or disease.  He was also informed 
that VA would seek to provide federal records.   Finally, he 
was informed that it was his responsibility to support his 
claim with appropriate evidence, though VA would help him 
obtain records from any non-federal sources.  The December 
2005 letter from the RO also included a PTSD questionnaire 
for additional information.  The Veteran submitted a 
Statement in Support of Claim for Service Connection for PTSD 
(VA Form 21-0781) in April 2007.  

With respect to the Dingess requirements, the RO provided a 
letter in March 2006, in regards to the PTSD claim, and one 
in May 2008, in regards to the bilateral hearing loss and 
tinnitus claims.  The RO provided the Veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish effective dates.  With those letters, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  The 
Veteran submitted private medical records.  He was also 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Acting Veterans Law Judge.  

In addition, he was afforded a VA medical examination in May 
2006 for his PTSD claim and May 2008 for his bilateral 
hearing loss and tinnitus claims, which provided specific 
medical opinions pertinent to the issues on appeal.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

PTSD

The Veteran contends that he has PTSD due to service.  In his 
June 2009 hearing testimony, the Veteran claimed to have 
spent time on field duty.  In his April 2007 stressor 
statement, the Veteran reported that in approximately October 
1970, during Operation Saturate, Fire Base Bastogne received 
incoming artillery or rockets.  He reported loud booming 
noises and people running around looking for cover.  Since 
that time, he claimed to have trouble sleeping at night.  
Additionally, during a May 2006 VA examination, he reported 
that he saw significant combat action (fire fights) in 
Vietnam.

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304; Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's service treatment records do not note any 
psychiatric disorders or symptomatology upon entrance or exit 
from service.  However, subsequent to service, there are 
medical records treating him for PTSD.  One November 2005 VA 
mental health/general note reported that the Veteran has had 
chronic PTSD symptoms that adversely affected his living.  

A VA examination was provided in May 2006 and included a 
review of the claims file; the examiner further reported that 
the Veteran received continuing outpatient mental health 
treatment with VA.  The diagnosis was PTSD.

The Veteran reported to the May 2006 VA examiner that he was 
assigned to a resupply company, but saw significant combat 
action (fire fights) when sent out to combat units lacking 
manpower.  He had also been presented to a general court-
martial on charges of possession of heroin and attempting to 
influence two officers to drop charges; he was sentenced to 
four months of confinement.  The Veteran had never been 
admitted to a hospital for psychiatric treatment or accessed 
mental health treatment services until approximately 18 
months prior to that interview.  

The examiner found the Veteran to be a combat Veteran, active 
in outpatient mental health treatment, with evidence of a 
spectrum of reexperiencing, avoidance, numbing of 
responsiveness, and hyperarousal symptoms, arising from in-
country combat exposure, which met DSM-IV-TR criteria for 
chronic combat-related PTSD.  His present symptom level was 
mild, negatively impacting his social and occupational 
functioning.

Having determined that the Veteran has a current diagnosis of 
PTSD and medical evidence establishing a link between current 
symptoms and an in-service stressor, the Board will consider 
whether there is credible supporting evidence that the 
claimed in-service stressor(s) occurred.

Medical evidence cannot be used to prove an in-service 
stressor.  It has consistently been held that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 (1991) 
(Finding the BVA to not be bound to accept the Veteran's 
uncorroborated account of his Vietnam experiences or the 
psychiatrist's unsubstantiated opinions that the alleged PTSD 
had its origin to the Veteran's time in service.).  See also, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  Thus, medical evidence 
reporting stressors cannot be used to verify stressors.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the Veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  It has been held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The only stress inducing incident identified by the Veteran 
in the April 2007 VA Form 21-0781, occurred around October 
1970, when he claimed his base, Fire Base Bastogne, underwent 
mortar fire during Operation Saturate.  In his June 2009 
hearing, the Veteran again reported that the same stressor 
occurred during his first couple months in Vietnam.

The United States Armed Services Center for Unit Research 
Records (CURR) performed a history search for the Veteran's 
Infantry unit for 1969 and 1970, based on the Veteran's 
reported claimed stressors.  The Veteran was in Vietnam from 
August 1970 until October 1971.  The CURR found Operation 
Saturate to have been conducted from September 29, 1969 to 
December 4, 1969; there were no attacks on Fire Support Base 
Bastogne and the operation in question occurred prior to the 
dates of the Veteran's claimed stressor.  The CURR also 
determined that the last document attacks on Fire Support 
Base Bastogne occurred during the period of March 1970 to 
April 1970, prior to the Veteran's assignment period in 
Vietnam.  

The evidence of record does not support the Veteran's 
contention that he has been exposed to stressors in service 
for PTSD purposes.  His Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD Form 214) indicates that 
he served as a ground survey radar crewman; although he 
received numerous medals, he was not the recipient of any 
combat-related awards.  See 38 U.S.C.A § 1154(b) (Providing 
in substance that in the case of Veterans of combat, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

In the present case, there is no indication the Veteran 
served in combat; he has not received the Combat Infantryman 
Badge or the Purple Heart.  The records do reflect the 
Veteran served within a combat zone and received decorations 
consistent with such service.  However, the phrase "engaged 
in combat with the enemy" requires that the Veteran have 
personally taken part in a fight or encounter with a military 
foe or hostile unit of instrumentality.  The phrase does not 
apply to Veterans who merely served in a general "combat 
area" or "combat zone, but did not themselves engage in 
combat with the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  
The evidence of record does not support a finding of service 
in combat and, therefore,  credible supporting evidence of 
the stressor is required.  

Although the RO made numerous attempts to elicit specific 
information from the Veteran to verify his claimed stressors, 
the Veteran repeatedly failed to provide specific 
information.  Indeed, the one claimed stressor reported by 
the Veteran was not verified by CURR based on either the time 
frame provided or the operation indicated.  Rather, CURR 
found that attacks such as the Veteran described last 
occurred at the location reported by the Veteran prior to his 
arrival in Vietnam.  In January 2008, the Veteran's 
representative argued that it was uncommon for a Veteran in 
Vietnam to have served there and not have been rocketed or 
mortared.  Although it might have been uncommon, the record 
clearly does not support the Veteran's claims.  CURR 
researched the Veteran's claimed stressor based on the 
information provided by the Veteran, but failed to find any 
supportive evidence of the claimed stressor.   As previously 
stated, credible supporting evidence that the claimed in-
service stressful events actually occurred is necessary to 
support the PTSD claim.  See Cohen, supra.   The Veteran's 
lay testimony is insufficient, standing alone, to establish 
service connection.  Id. at 147 (citing Moreau, 9 Vet. App. 
at 395).

Furthermore, VA has repeatedly attempted to solicit 
information from the Veteran regarding his claimed stressor, 
but he has failed to provide adequate information.  A 
claimant cannot passively wait for assistance in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).

The record does not indicate that there is credible 
supporting evidence that the claimed in-service stressful 
events actually occurred.  As a stressful incident must be 
verified for service connection of PTSD, the preponderance of 
the evidence is against the claim, and the benefit of the 
doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1991).  The Veteran's claim for service connection 
for PTSD is denied. 

Bilateral Hearing Loss and Tinnitus

The Veteran has claimed, as indicated in his June 2009 
hearing testimony, that he was exposed to noise in service, 
specifically including from mortar attacks.  He essentially 
contends that he currently has bilateral hearing loss and 
tinnitus that are  due to those experiences.

The determination of whether a Veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.  

"[W]hen audiometric test results at a Veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may  
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v.  
Brown, 5 Vet. App. 155, 160 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) explained that the threshold for normal hearing is  
from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley, 5 Vet.  App. 
at 157.  The Court further opined that 38 C.F.R. § 3.385 
operates only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless 
of when the criteria of 38 C.F.R. § 3.385 are met, that a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service.

Service treatment records found the Veteran to have normal 
hearing upon his October 1969 pre-induction examination.  The 
service treatment records do not indicate that the Veteran 
made any complaints of or received treatment for his ears or 
his hearing during service.  His December 1971 separation 
examination found
no abnormalities of the ears, and the Veteran made no 
complaints regarding his ears at that time.  The examination 
did show a worsening of his hearing compared to the October 
1969 findings; however, the December 1971 findings did not 
meet the standards for a ratable hearing loss "disability" 
under 38 C.F.R. § 3.385.  

The record is silent for decades following the Veteran's 
discharge from service regarding any complaints of or 
treatment for hearing loss or tinnitus.  In a July 2005 VA 
outpatient treatment record, the Veteran denied any changes 
in his hearing, and he specifically denied any complaints of 
tinnitus.  VA outpatient treatment records are silent as to 
any complaints of, or treatment for, hearing loss or 
tinnitus.

A private medical record from D.L.W., AuD., dated in February 
2008, shows that the Veteran's right ear was found to be 
within normal limits and his left ear demonstrated high-
frequency sensorineural hearing loss.  He also had excellent 
word recognition and unremarkable ear canals.  The examiner 
reported  that the Veteran had a history of in-service noise 
exposure and found that based on such exposure and his 
hearing evaluation, it was as likely as not his hearing loss 
in his left ear and tinnitus were aggravated in service.

A VA examination was provided in May 2008 and included a 
review of the claims file, which also interpreted the private 
medical evidence from D.L.W., AuD.  The Veteran reported that 
he was exposed to noise in service, including noise from 
incoming rockets and artillery.  He denied civilian 
occupational or recreational noise.  

The threshold results, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
20
LEFT
15
15
25
30
30

The examiner found some high frequency sensorineural loss, 
more involved in the left than the right ear.  Tympanometry 
revealed slight hypermobile middle ear system on the right 
side and normal mobility on the left, with normal pressure in 
both.  The speech recognition score was 94 percent for the 
right ear and 92 percent on the left ear, under the Maryland 
CNC examination.  The left ear showed mild sloping to 
profound sensorineural hearing loss.  Contractual reflexes 
were obtained at normal sensation levels with no decay.  
Speech recognition was good, although slightly reduced in the 
left ear, with the higher frequency loss.

The VA examiner found the Veteran to exhibit some high 
frequency sensorineural loss.  However, his separation 
examination found hearing in the normal range.  Some minor 
changes in the higher frequencies at the right ear were 
noted, but the degree of shift was within the test re-test 
reliability.  The examiner found the Veteran's bilateral 
hearing loss and tinnitus to be less likely as not caused by, 
or the result of, noise exposure while in the service.  

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims for service connection for bilateral 
hearing loss and tinnitus, as it is not shown that his 
current disabilities are etiologically related to his period 
of active service.  The Veteran's service medical records are 
silent as to any incidents of injury to the Veteran's 
eardrums or to a hearing loss disability within the meaning 
of 38 U.S.C.A. § 3.385.  There was also no competent medical 
evidence of record of reports of or a diagnosis of tinnitus 
in service.

The Veteran's separation physical examination report is 
highly probative as to the Veteran's condition at the time of 
his release from active duty, as it was generated with the 
specific purpose of ascertaining his then-physical condition, 
as opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  The December 1971 separation examination report 
is entirely negative for any symptoms associated with a 
bilateral hearing loss disability or tinnitus and weighs 
heavily against the claim.  

The evidence also does not show that the Veteran was 
diagnosed with a bilateral hearing loss disability within one 
year following his separation from service.  A bilateral 
hearing loss disability, within the meaning of 38 C.F.R. § 
3.385, was not demonstrated until the May 2008 VA 
examination.  As such, service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Subsequent to service, there is no competent medical evidence 
of hearing loss or tinnitus until February 2008, which is 
almost 37 years following separation from service.  Evidence 
of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds probative the May 2008 opinion of the VA 
examiner that stated that the Veteran's hearing loss and 
tinnitus were less likely as not (less than 50/50 
probability) caused by or a result of claimed acoustic trauma 
in service.  This opinion is considered particularly 
probative, as it was definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The Board has considered the February 2008 opinion of D.L.W. 
which found that the Veteran's bilateral hearing loss and 
tinnitus to be aggravated by the in-service noise exposure.  
However, a medical diagnosis is only as credible as the 
history on which it was based.  See Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); see also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[ a diagnosis "can be no better than the facts alleged by the 
appellant."].  Apart from evidence that the examiner's 
assessments were made on the basis of primarily the Veteran's 
account, the facts underlying the assessments are not 
substantiated by the record, as at the time he was separated 
from active service, nor for some 37 years thereafter, there 
was no evidence of a hearing loss disability or tinnitus.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (It is 
error to reject a medical opinion solely on the basis that 
the medical opinion was based on a history given by the 
Veteran.).    While a physician is competent to render 
medical opinions, such competence does not extend to the 
factual underpinnings of the opinion.  See, e.g., Swann, 5 
Vet. App. at 233 [the Board was not bound to accept opinions 
of two doctors who made diagnoses of PTSD almost twenty years 
following appellant's separation from service and who 
necessarily relied on history as related by appellant].

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Board recognizes the Veteran's contentions that he has 
had continuous bilateral hearing loss and tinnitus since 
active service.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of bilateral hearing loss or tinnitus, his opinion is 
outweighed by the competent medical evidence.  Simply stated, 
the Veteran's service treatment records (containing no 
competent medical evidence of a bilateral hearing loss 
disability or tinnitus) and post-service treatment records 
(showing no findings of a bilateral hearing loss disability 
or tinnitus until February 2008, and no probative competent 
medical evidence linking the reported bilateral hearing loss 
or tinnitus to service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and a current disability.

While the Board is sympathetic to the Veteran's claims, and 
he is certainly competent to describe that which he 
experienced in service, any contentions by the Veteran that 
he has a current bilateral hearing loss disability and 
tinnitus that is related to noise exposure experienced during 
active service are not competent.  There is no indication 
that the Veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 

As the evidence of record is against the claims, the benefit 
of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 
58.  The Veteran's claims for service connection for 
bilateral hearing loss and tinnitus are denied.


ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


